Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

The following is an examiner’s statement of reasons for allowance:
Instant application is allowable, at least, based on the limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Khasnis (US 2016/0307160) [0027] In an embodiment, the job seeker activeness determination module 210 may be configured to determine relative activity score of job seekers whose profiles match search parameter that may be entered by an employer/searcher/ recruiter.   

obtaining a second set of features derived from activity of the first user, with respect to a plurality of in the social networking service;


for each of a plurality of items considered for display in a graphical user interface of the social networking service:
obtaining a third set of features derived from attributes of the item;
	Wu (US 2015/0310392) [0039] identifications and attributes of job postings that have been viewed by a user in a job posting service stored in a database.

feeding the first, second, and third set of features into an engagement model trained to output an engagement score indicating a likelihood that the first user will positively engage with the item;
	Pitts (US 2017/0308863) [0040] In one embodiment, as illustrated in FIG. 5B, a job seeker may search for job opportunities that match his or her profile and resume by clicking on a hyperlinked button 33 which causes the user interface to send an HTTP GET request to the system, which in turn causes the system to execute an SQL query to retrieve a list of job postings sorted in descending order by "match ratio" in relation to the job seeker's resume.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
4.  The system of claim 3, wherein the first and second machine learning algorithms are identical 
wherein the first and second machine learning algorithms are generalized linear mixed effect (GLMix) machine learning algorithms. 
6.  The system of claim 1, wherein [the] a harmonic mean is equal to [………]
11.  The method of claim 10, wherein the first and second machine learning algorithms are identical 
12.  The method of claim 11, wherein the first and second machine learning algorithms are generalized linear mixed effect (GLMix) machine learning algorithms. 
13.  The method of claim 8, wherein [the] a harmonic mean is equal to [………]
20.  The non-transitory machine-readable storage medium of claim 15, wherein [the] a harmonic mean is equal to [ ………]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
8/30/2021